Ostrander, J.
(dissenting). Whatever feeling the *654physical Condition of plaintiff arouses, the case must nevertheless be determined according to applicable rules of law.
It is a novel idea that a statute, plainly intended to affect procedure only, may be used to change a settled rule of the law of contracts, to confer upon a person a legal right and interest in subject-matter where there was none before the statute was enacted. The idea is not advanced by counsel in the briefs. As mere matter of interpretation, the statute, section 10, chap. 12, Act Ño. 314, Pub. Acts 1915 (3 Comp. Laws 1915, § 12361), negatives the idea. The words,—
“All persons having an interest in the subject of the action and in obtaining the relief demanded,”
■ — do not refer to persons having no legal interest in the subject-matter of the action, nor legal interest in obtaining relief. Can any one suppose that the legislature intended by this, statute to enact that hereafter, in equity courts, contracts (not creating trusts) made by two persons for the benefit of a third, not a party thereto, and from whom no consideration moved, may now enforce those contracts? The reason why a contract of two persons made for the benefit of a third person cannot be enforced by the third person is not that the third person could not become a party to an action to enforce it, but because the third party is not entitled by the contract itself to demand performance of any duty under it. See Knights of Modern Maccabees v. Sharp, 163 Mich. 449 (33 L. R. A. [N. S.] 780); Signs v. Bush’s Estate, 199 Mich. 192; Edwards v. Thoman, 187 Mich. 361.
I am impressed that plaintiff is without remedy and that her bill should be dismissed.
Stone, J., concurred with Ostrander,- J.